Bliss, J. (dissenting).
The court committed reversible error when it refused to allow the defendant’s medical witnesses to testify as to whether the plaintiff was suffering from any ailment or disease when they treated him prior to his applications for the policies of insurance. When plaintiff showed by medical testimony that subsequent to the issuance of these policies he became afflicted with pulmonary tuberculosis and the duration of its existence he waived the statutory privilege, and the defendant should then have been allowed to pursue its inquiry into plaintiff’s physical condition and the duration of this same disease.
Judgment affirmed, with costs.